Mr. Justice Trtcjniosv
delivered the opinion of the Court,
On the 25th of November, 1883, the plaintiff purchased a ticket at defendant’s station in Erie, good only for thirty days, for one continuous passage each way, from Erie to Cleveland and return. The next morning, between one and two o’clock, when he was about to take the Limited Express train to return to Erie, an employe! of the defendant directed him to the day coach; he stepped in, sat down, and quickly curled up and ■went to sleep. After the train had started be was awakened by the conductor’s call for tickets, and instantly took from liis pocket the ticket and a roll of money. The conductor reached for the ticket, immediately said, “ My orders are to put you off;” grabbed the bell cord, pushed the ticket back, and said, “Your ticket is no good.” Then the plaintiff vainly endeavored to show the conductor that he was mistaken, offered money in payment of the fare, which was refused, and begged not to be put off at that place, but to be carried to the next station; the conductor answered, “My orders are to put you off, and off you must get. I obey orders if I break owners; come.” Thereupon the plaintiff followed the conductor out of the car, and on reaching the ground, the conductor pointed to a light and said, “ That will take you to the *536depot.” The plaintiff started towards that light, soon saw it was on a locomotive, which ran by him. He then tried to get off the tracks; came against what he supposed was a freight Irain, which he believed was just in motion; turned to pass* intuid the train, and in doing so passed another train back of it; then believed it was safer to go northward, and as lie started he noticed a light to his left, a train of cars backing up, and a single car moving; about same time another engine passed him; and when he had crossed some tracks he was struck in the rear and fell unconscious.
The condition on the face of the ticket, that it was good onty for thirty days, was the only one of which the plaintiff liad knowledge. He believed it was good on every train, had used that kind of tickets on the defendant’s road for five or six years, never knew there was any discrimination in its use between trains, and had travelled on the Limited Express from Cleveland to Erie on such ticket, in March or April preceding the date of .the injury. When he purchased this ticket and attempted to use it, he did not know there was any difference as to right to use it, between the Limited Express and other trains. Neither ticket agent nor any body else informed him that it was not good on the Limited Express.
Among the facts in this case the foregoing are testified by the plaintiff; and however much in some particulars his testimony may conflict with opposing testimony, and however strange it may appear that the plaintiff knew nothing of the regulations respecting the Limited Express trains, his credibility and the truth of his statements were for determination by the jury. All facts which the jury were warranted in finding must be kept in view in considering the alleged errors in the rulings of the learned judge of the Common Pleas. If believed, the testimony of the plaintiff shows that he entered the day coach of the Limited Express, in good faith, by direction and apparent assent of the defendant’s employes, without notice or actual knowledge that his ticket was not good on that train, until so informed by the conductor, and that he was put off the train in the midst of railway tracks — on which were moving, and standing, ears and locomotives — soon as the conductor could stop, after seeing the ticket.
The plaintiff’s ticket was evidence of .the payment of his fare, and of his right to be carried according to its terms. It did not express the whole contract. What it does not set forth may be ascertained from the reasonable rules and regulations of the defendant; and the holder of the ticket is bound to inform himself of such regulations respecting the conduct of trains and the rights of passengers: Dietrich v. Penn. R. R. Co., 71 Pa. St., 432. The jury were instructed that the rules *537adopted by the defendant limiting the passengers on the Limited Express to such as purchased special tickets, were reasonable ; that it was the plaintiff’s duty to ascertain whether his ticket entitled him to a passage on that train before going upon it; and if he went on without a proper ticket the company had a right to eject him, at a safe place, using no more force than necessary. This was substantially repeated in response to the defendant’s first, second and seventh points, with addition that it was not incumbent on the defendant to bring home to the plaintiff a knowledge of its rules and regulations. But the Court refused to charge that the law presumes that the plaintiff did know the regulations, and therefore the conductor, if he saw fit, had the right to eject the plaintiff at an improper and unsafe place. Whether there is a legal presumption of such knowledge, is the chief question raised by the assignments of error..
At the outset, the defendant supports the proposition that the law presumes that the plaintiff knew of the regulations, by a most specious and ingenious argument. It is clear that an irrebuttable presumption is meant. The result of affirmance of the proposition is indicated in the brief thus: “The law made it the duty of the plaintiff to ascertain, before taking a seat in the car, whether liis ticket entitled him to ride on that particular train......But whether as a matter of fact he knew this, cuts no figure in this case — in legal contemplation he did know it. The law made it his duty to know it, and being a duty which the law imposed, there is a conclusive legal presumption that he did know it.” The only case cited in support of such doctrine is Horan v. Ellis, 41 Pa. St., 470, where the rule was recognized, that a breach of the laws of the state is not to be presumed against any one, and the presumption is the contrary until proof overcomes it. That case gives no sanction to the proposition claimed. And the proposition is at variance with the decision in Railroad Co. v. Greenwood, 79 Pa. St., 373. There, a rule was adopted and published that after February 1st, 1873, passengers would not be carried on freight trains, except way freight, and not on way freight trains unless they had tickets. Mrs. Greenwood got on the train without a ticket, offered to pay the fare to the conductor, he refused to receive it, and put her off about a mile from a station. She had been accustomed to ride on that train and to pay her fare to the conductor. She Lad no actual knowledge of the rule. Held, that the rule was reasonable ; but the plaintiff having rode in the car before ami after the making of the rule, without a ticket and without objection, the company should not turn her out at a distance from the station without proof of express notice or actual *538knowledge of the rule forbidding any one to enter the car without a ticket. Under the circumstances, putting up notice at the station house was not sufficient. The question of legal presumption of knowledge by the plaintiff of the rule was not raised, and probably was not then conceived.
“Ignorance of the law, which every one is bound to know, excuseth no one.” Every person in a country must be conclusively presumed to know its laws sufficiently to be able to regulate his conduct by them, for this is indispensably necessary in order to prevent greater evils. Knowledge of the laws of the state is in all cases presumed, though in no case it perfectly exists, and in multitudes of eases does not exist at all in the concrete. To a presumption of law probability is not necessary; but probability is necessary to a presumption of fact: Wharton’s Evi., § 12-37. But this legal presumption of knowledge has never been extended to the by-laws and regulations of private corporations. No necessity has been shown for judicial enunciation that there is a legal presumption, or a fiction of law, that a person about to become a passenger, or who has become a passenger on a railway, knows the rules and regulations of the railway company.
A contract was made between the parties when the plaintiff purchased the ticket. Although he neglected to inform himself of all its terms, he was bound by them, unless waived by the defendant. He cannot set up ignorance of them in order to establish rights not therein stipulated and implied. If he could, the defendant had no right at all to eject him from the train. Hence, in a proper sense, he was bound to ascertain and know the regulations of the defendant entering into the contract, and he had no greater rights thereunder than if he had acquired actual knowledge of its terms. As his contract gave him no right to ride on the Limited Express, the company could lawfully eject him. But under the facts which the jury were warranted in finding, the defendant was bound to treat the plaintiff as a passenger who, by mistake, had got on a train not included in the contract. He was entitled to the rights and privileges of a passenger, except as to Limited Express trains. He promptly exhibited his ticket, the evidence of his contract, to the conductor. As a passenger he was rightfully at the station waiting for a train to take him to the place named in the ticket, and entered the car designated to him by an official as the coach for passengers to Erie. There was neither gate, nor closed door, nor employé to warn him that his ticket was not good on that train.
The plaintiff was at the station, a passenger. His entering the car was not like the case of a man entering the dwelling house of another unbidden. One is a public conveyance, the *539other is private and the occupant’s homo. A passenger who enters a car by mistake is not a trespasser who may be sued as such when he commits no actual injury — he has rights other than those of a trespasser. He may so conduct himself as to become a trespasser after being informed of his mistake. The defendant is a carrier, and its cars are for the accommodation of travellers. It owes a duty to every passenger who, in good faith, purchases a ticket and enters any of its conveyances. If the conveyance is not going in the direction the passenger wants to go, or is one which by the contract the passenger has no right to take, its duty is to inform the passenger and put him off at a proper place. This principle was recognized in Baltimore & Ohio Railroad Co. v. Schwindling, 101 Pa. St., 258. In that case the plaintiff was a child, went on the platform of the station, and was injured ; but was not there as a passenger, and had no business of any kind with the defendant, or any of its agents or employes. The defendant was not liable because it owed no duty to the plaintiff. In the opinion it is remarked as conceded, that when a person goes on the platform at a railway station as a passenger, or on business connected with the company, that the company owes him a duty, and if he be injured by the negligent act of the company, lie may recover damages.
There is no evidence of collusion or conspiracj between the plaintiff and any of the defendant’s servants to the end that he might wrongfully ride on the Limited Express. As regards the plaintiff, the acts of the persons in charge of the train were the acts of the defendant. As respects his rights, it is immaterial whether the servants of the defendant violated its rules by omitting to lock the doors of the oar, or to give him notice that he had no right to enter and take a seat — -the doors were not locked and the plaintiff was not notified, and it was submitted to the jury to find whether he entered with consent or acquiescence of the employés of the defendant. A passenger who has an open way to an open car, going to the place to which lie bought and holds a ticket, without knowledge that the ticket is not good on such car, is not to be treated as a wrongdoer, endeavoring to ride without payment of fare, or to riele on a car which he knows his ticket gives him no right to enter. If the plaintiff knew that liis ticket was not good on that car, and that he had no right to enter without a special ticket, lie was a trespasser; otherwise, he was not; and the determination of this was fairly submitted to the jury.
For the reasons stated, the third, fourth, fifth, seventh and eighth specifications of error are not sustained. Nor need much be added with reference to the first specification. The plaintiff s first point was not affirmed as an entirety; but *540instead, the Court gave full instruction on the matters suggested in the point. What the Court said in the answer was the instruction, and was free of error. That instruction did not submit whether the defendant considered the place dangerous when the plaintiff was put off, but did submit whether he was ejected at a dangerous place. If it be true that the plaintiff was ejected a little west of the bridge, the conductor pointing to a light, remarking that would take him to the depot, it is by no means singular that the plaintiff did not see the bridge, or that the jury found that amid the numerous railway tracks and moving cars and locomotives, in the night time, it was a dangerous place for a stranger. And if he was ejected east of the bridge, there is testimony that it was amidst railway tracks, moving trains and locomotives, and of the efforts of the plaintiff to reach a place of safety.
All the defendant’s points from the ninth to the seventeenth, except the sixteenth, both inclusive, were affirmed. These need not be repeated. The jury in that way were fully instructed respecting the requisite care and duty of the plaintiff after he was ejected, and that any negligence on his part in looking out for his safety would defeat his claim for damages. They are referred to as aiding to understand the instructions of which complaint is made. For instance, the fourteenth point sharply defines the duty of the plaintiff with respect to the safe ways at the bridge, and instructed the jury that if he neglected his duty he could not recover. But in the sixteenth point the Court is asked to determine the fact of neglect, and direct a verdict for defendant. The fourteenth point was pertinent with reference to the testimony. The plaintiff, since he was hurt, has learned the location of the bridge, and he thinks he was put off the car east of it; he has no recollection of passing under it, did not look for it, could have seen it had he loolied for it, did not then know a bridge was there, and there was nothing to call his attention-to a bridge. To have affirmed the defendant’s sixteenth point would have been palpable error.
The defendant’s eightenth, nineteenth and twentieth points were rightly refused, with proper instructions on the subject suggested. If he was knocked down by a blow in his rear which rendered him unconscious, it does not follow that because he cannot tell what struck him, that the jury may not find the fact that his injury was the direct consequence of a particular act. It was unnecessary to find whether he was struck by a locomotive, or a ear; but it was essential that the jury should find that his injuries were the natural and probable consequence of the act of the conductor; such a consequence as, under the surrounding circumstances of the case, might and should have been foreseen by the conductor as *541likely to flow from Lis act. It is said that these points were intended to squarely present the question of remote and probable cause. If tiie plaintiff was put off at a safe place, and he wandered to a dangerous one, the cause was remote. So would it be, bad he remained in the place of safety and some agency had brought his hurt. Was the place dangerous — ■ not alone because of the railway tracks and switches, but of their use by trains, ears, locomotives, and for the making up of trains? These were the conditions present which made the place dangerous, especially dangerous for a stranger in the night time. While the plaintiff was trying to get out of that place he received the injury. There is as little reason for inference that he was hurt by a sand bag, as there would have been had the blow killed him. It is probable that the jury inferred that one of the things which made the place dangerous, struck him. There is where the defendant put him, and where he was hurt; the cause and effect were closely connected, and by prudent circumspection and ordinary thoughtfulness the conductor could have foreseen that the plaintiff’s injury was likely to happen. Under the facts and circumstances which the jury could properly find, had the Court ruled that the defendant was not liable by reason of remoteness of the cause of injury, it would have been equivalent to saying that it was wholly immaterial whether the plaintiff was ejected at a safe, or a dangerous place, for in either case he could not recover.
The questions raised by the numerous alleged errors in the general charge have already been considered, and only two of the specifications, the fifteenth and twenty-second, will be noted. The fifteenth complains of the following sentence : “The plaintiff further claims that the place where he was put off was a dangerous and improper place for putting off a passenger, and that his ejection was a wrongful, wanton and inhuman act on part of the conductor, and wholly unjustified by the circumstances.”
The defendant characterizes this as unwarranted, unjust and unfair; that there is no such averment in the declaration, nor was evidence thereof introduced at the trial; and the statement was calculated to poison the mind of the jury. It is true that the phrase “wanton and inhuman” is not in the declaration. But each count avers that, in the night time, the plaintiff urging, asking and insisting that he be carried at least to the nearest station and place of safety, the conductor compelled him to get off at a.dangerous place, “it being upon and in the midst of many railway tracks, switches, trains, car's, engines, locomotives, and where trains of freight were and are made up, and where trains, cars, engines and locomotives pass *542and repass, and at a place strange and unknown to the plaintiff.” The plaintiff claimed there was testimony tending to prove that averment; and very likely, orally, at the trial, spoke of the act of ejecting him at such a place as wanton and inhuman. But whether he did so qualify the act or not, the Court merely stated the claim, without alleging or asserting anything, or indicating that it was sustained by proof. With equal fairness the claims of each party were stated. If the averment in the declaration be true, was not the act of the conductor inhuman ?
The twenty-second specification complains of the following : “ It was the duty of the conductor to use discrimination, and not to treat as a mere trespasser and tramp and wrongdoer, a passenger who was merely guilty at most of an error of judgment or neglect to make inquiries he ought legally to have made.”
That proposition is sound. If the jury found that the plaintiff was a passenger merely guilty of error of judgment and neglect to make the inquiries he ought to have made, then he was not to be treated as a trespasser and wrongdoer. In exercising discrimination the conductor would note his conduct, whether he had or had not a ticket, or whether he was able and willing immediately to pay the fare. If he acted as a trespasser and wrongdoer, and not as a passenger who had made a mistake, he could not complain of the treatment he thus invited. With the context, it is plain that the jury could not have understood that sentence as an instruction that the plaintiff was a passenger only guilty of error of judgment and neglect. In the sentence immediately preceding, the Court charged that if the plaintiff, knowing that he was not entitled to ride on that train, and in wilful violation of the rules of the company entered the train, he was a mere trespasser. And the jury were repeatedly told they were to determine every question of fact.
There was no error in the refusal of defendant’s fifth point. The second count alleges no contract other than is implied by accepting the plaintiff as a passenger, -without his having a ticket, and charges that his tender of the fare was refused and' that he was wrongfully ejected at á dangerous place. His right to recover, under the pleadings, did not depend on showing a right to ride on the limited express. He was bound toA show, and did show, that he was a passenger, and as such, if by j the omission of the defendant’s employés to warn him that he could not rightfully enter that train, without a special ticketj he entered it by mistake, he was entitled to the treatment due to a passenger, though not entitled to ride on that train. It is clear that the cause was tried on its merits, and if it be that the declaration does not set forth the case with accuracy, it is *543amendable. A mere technical defect that did not and. could not mislead, is no ground for reversal.
The twenty-fourth specification is not sustained for reasons stated in Lichten wallner v. Laubach, 105 Pa. St., 366.
Were it conceded that it was error to exclude the question made the subject of the twenty-fifth specification, there is now no cause for complaint, for, at a later stage in the trial, the defendant recalled the witness, who corrected the alleged mistake, and was examined and testified fully on the very point to which the overruled question was directed.
Manifestly, there is no error in the rulings made the subjects of the last two specifications.
The remaining specification which will be remarked, alleges error in the qualified affirmance of the plaintiff’s second point; “That if the jury find from the evidence, that the servants of the defendant ejected the plaintiff from their cars not at a regular station, nor at a dwelling house, as required by the rules of the company, but at a place known to the defendant to be dangerous and unsafe, then and in that case, if they find for the plaintiff, their verdict should be punitive damages.” ■
The jury were instructed that under such circumstances they could find punitive damages or only compensatory damages. In considering other points, reference has been made to the averments and evidence touching the time, place and circumstances of the plaintiff’s ejection. It is uncoutrovertod that the rules referred to in the point existed, and respecting them the defendant well says, “ But the rules of the company were not established for the benefit of trespassers; they were established for the protection of the public and for the benefit of those with whom they stand in contractual relation.” It is unnecessary now to consider whether the company may put off a trespasser, to whom it owes no duty, at a place where there is probability that be will be killed.
Very little stress need be put on the existence of said rules, reasonable as they are, directing only such treatment as ought to be given to passengers, wore no such rules expressly adopted. That they are for guidance of the employes in the putting off passengers who have no right to ride on the trains which they have entered, is obvious. If they had right on the train there would be no occasion to put them off. But in determining whether the conductor acted in reckless disregard of the plaintiff’s rights, the jury ought to have kept'in view the fact that he violated an express rule calculated to promote the safety of passengers and those having contractual relation with the defendant. This conductor committed no battery. lie made no threats. He acted quickly. A glance at the ticket, a puli of the bell rope, the stopping of the train, a deaf ear to *544the plaintiff’s entreaties to be carried to a place of safety, a few significant words, and the plaintiff followed him to the ground there to be pointed to a light toward the depot, but not to a bridge or any safe way out of his peril. If there was no wilful misconduct lay the conductor, how can it be said that he was not recklessly indifferent to the consequences likely to befall the plaintiff? If the suit were against him there could be little question that the jury would be permitted to give exemplary damages.
The liability of railway and other corporations to exemplary damages for gross negligence is well settled. The general rule in cases for negligence is that only compensatory damages can be given. Juries are not at liberty to go farther than compensation, unless the injury was done wilfully or was the result of that reckless indifference to the rights of others which is ..equivalent to a violation of them. There must be wilful misconduct, or that entire want of care which would raise a presumption of conscious indifference to consequences: Milwaukee & St. P. R’y Co. v. Armes, 91 U. S. R., 489. The corporation is liable for exemplary damages for the act of its servant, done within the scope of his authority, under circumstances which would give such right to the plaintiff as against the servant were the suit against him instead of the corporation.
Judgment affirmed.